TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-08-00787-CV



                        Humberto Olvera and Amy Olvera, Appellants

                                                v.

                                    State of Texas, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
    NO. D-1-GV-08-001143, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



                           MEMORANDUM OPINION


               On January 14, 2009, this Court notified appellants that the clerk’s record in the

above cause was overdue. This Court requested that appellants make arrangements for the record

and submit a status report regarding this appeal on or before January 26, 2009. This Court further

informed appellants that failure to do so may result in the dismissal of this appeal for want

of prosecution. The deadline has passed, and we have received no response from appellants.

Accordingly, we dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                             __________________________________________

                                             Bob Pemberton, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed for Want of Prosecution

Filed: March 20, 2009